
	

115 S3314 IS: Census Equality Act
U.S. Senate
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3314
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2018
			Ms. Harris (for herself, Mr. Carper, Mrs. Gillibrand, Mr. Menendez, Mr. Durbin, Mrs. Murray, Ms. Klobuchar, Mrs. Shaheen, Ms. Warren, Mr. Merkley, Mr. Wyden, Mr. Peters, Mr. Kaine, Mr. Booker, Ms. Smith, Mr. Bennet, Ms. Hirono, Ms. Cortez Masto, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To improve Federal data collection by requiring the collection of information on sexual orientation
			 and gender identity in the decennial census and the American Community
			 Survey.
	
	
		1.Short title
 This Act may be cited as the Census Equality Act.
		2.Requirement to collect data on sexual orientation and gender identity
 (a)DefinitionsIn this section: (1)BureauThe term Bureau means the Bureau of the Census.
 (2)Gender identityThe term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, regardless of the designated sex of the individual at birth.
 (3)Household dataThe term household data means information about individuals who occupy a housing unit. (4)SecretaryThe term Secretary means the Secretary of Commerce.
 (5)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality. (b)Expansion of data collection (1)In generalThe Secretary, in carrying out sections 141 and 193 of title 13, United States Code, shall expand the data collection efforts of the Bureau to require the collection of data concerning sexual orientation and gender identity as part of the decennial census and the American Community Survey.
 (2)MethodsNot later than 1 year after the date of enactment of this Act, the Bureau shall research, identify, and begin implementing a plan to include questions concerning sexual orientation and gender identity in the decennial Census and the American Community Survey.
 (c)ImplementationThe plan required under subsection (b) shall require— (1)inclusion of questions concerning sexual orientation and gender identity on the decennial census at the earliest feasible date, but not later than the 2030 decennial census; and
 (2)inclusion of questions concerning sexual orientation and gender identity on the American Community Survey no later than 2020.
				(d)Census data reports
 (1)Decennial censusAny report published by the Bureau that relies on gender data or household data from a decennial census conducted after the date on which the decennial census includes questions concerning sexual orientation and gender identity shall include information on sexual orientation and gender identity.
 (2)American Community SurveyAny report published by the Bureau that relies on gender data or household data from an American Community Survey conducted after the date on which the American Community Survey includes questions concerning sexual orientation and gender identity shall include information on sexual orientation and gender identity.
 (e)ConfidentialityAll information collected relating to sexual orientation or gender identity of a participant in the decennial census or the American Community Survey shall be maintained by the Bureau in accordance with the confidentiality and privacy standards and policies mandated by sections 9 and 214 of title 13, United States Code.
			
